



logoa03.jpg [logoa03.jpg]


PERSONAL AND CONFIDENTIAL


November 9, 2017






Ms. Kathleen P. Leneghan




Dear Kathy:


We are pleased to appoint you the position of Interim Chief Financial Officer
reporting directly to Matt Monaghan, Chairman, President and CEO. Your
responsibilities as Interim Chief Financial Officer will commence effective upon
the termination of employment of the current CFO.


The following represents the terms and conditions of your employment:


Employment Term and Compensation


Term
The term of this agreement shall begin on November 1, 2017 and will continue
until a non-interim Chief Financial Officer commences employment with the
Company.


Salary
Effective November 1, 2017, you will receive $9,000.00 per month in addition to
your current monthly rate for as long as you serve as Interim Chief Financial
Officer, or for a minimum of six months. After such time, you will cease to
receive the additional $9,000.00 per month.


Provisional Bonus
Additionally, when a non-interim Chief Financial Officer commences employment,
you will receive a one-time lump sum bonus equal to $9,000.00 per month for each
month you performed duties as Interim Chief Financial Officer. In the event you
resign prior to the hire date of a non-interim Chief Financial Officer, you will
not receive this one-time lump sum bonus.














INVACARE CORPORATION
One Invacare Way, P. O. Box 4028, Elyria, Ohio 44036-2125 USA
440-329-6000 Fax 440-366-9008 www.invacare.com



--------------------------------------------------------------------------------





logoa04.jpg [logoa04.jpg]


Ms. Kathleen P. Leneghan
November 9, 2017
Page 2
 


Separation Protection


Termination Pay - If the Company terminates your employment without cause, the
Company will continue to pay your salary (as Vice President & Corporate
Controller), in accordance with normal payroll practice, for a period of six
months.


For purposes of determining termination pay, termination by Invacare without
cause shall mean termination by Invacare for any reason other than (a) death,
(b) disability, (c) conduct by you which adversely affects Invacare’s business
reputation or which is otherwise contrary to the best interest of Invacare
and/or (d) breach by you of the terms of this letter or the Technical
Information and Non-competition Agreement and conflict of interest documents
signed by you.


Kathy, we are excited to have you accept this interim role. If there are any
questions regarding this offer, please contact me at (440) 329-6735.


Sincerely,


/s/ Matthew E. Monaghan


Matthew E. Monaghan
Chairman, President & CEO




To acknowledge acceptance of this offer, please sign below and return one copy
to me.






/s/ Kathleen P. Leneghan
 
11/9/2017
 
Signature
 
Date
 

                    
                            




